Case 2:17-cr-20183-MAG-RSW ECF No. 429 filed 03/30/20                 PageID.2078      Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                             Case No. 17-20183

                       Plaintiff,                      HON. MARK A. GOLDSMITH
 v.

 D5-HAROLD LASHAWN NERO,

                       Defendant.
                                      /

 ORDER DIRECTING GOVERNMENT’S RESPONSE TO DEFENDANT’S JOINDER IN
                  MOTION FOR PRETRIAL RELEASE

        On March 25, 2020, Defendant Harold Nero filed a notice of joinder in co-Defendant

 Darrick Bell’s motion for pretrial release (Dkt. 423). The Government shall file its response to

 this motion no later than April 1, 2020.

        SO ORDERED.

 Dated: March 30, 2020                               s/Mark A. Goldsmith
        Detroit, Michigan                            MARK A. GOLDSMITH
                                                     United States District Judge




                                                1
